DISMISS and Opinion Filed September 23, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00567-CV

                  WENDELL REESE, Appellant
                            V.
         BRECKENRIDGE PROPERTY FUND 2016, LLC, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-01588-B

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Appellee has filed a motion to dismiss this appeal based on appellant’s failure

to prosecute the appeal and comply with Court directives. As our case management

system reflects, appellant filed the notice of appeal on June 9, 2022 and filed the

required docketing statement on June 22, 2022, see TEX. R. APP. P. 32.1. He has

taken no action since. He has failed to pay the Court’s filing fee and fee for the

clerk’s record, although he indicated on the docketing statement that he had not filed

a statement of inability to pay costs, see id. 5, 35.3(a)(2); he has not communicated

with the reporter regarding the reporter’s record and, despite being directed to file

written verification with the Court that he has requested the reporter’s record, has
failed to do so, see id. 34.1, 35.3(b)(2); he has not responded to appellee’s motion,

although more than ten days have passed since it was filed; and, he has not otherwise

communicated with the Court.

      Texas Rule of Appellate Procedure 42.3 provides for the involuntary dismissal

of an appeal based on failure to prosecute or comply with a court order or directive.

See TEX. R. APP. P. 42.3(b),(c). Accordingly, based on appellant’s failure to pay

required fees, comply with a Court directive, and otherwise communicate with the

Court, we grant appellee’s motion and dismiss the appeal. See id. 42.3(b),(c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

220567F.P05




                                        –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

WENDELL REESE, Appellant                    On Appeal from the County Court at
                                            Law No. 2, Dallas County, Texas
No. 05-22-00567-CV        V.                Trial Court Cause No. CC-22-01588-
                                            B.
BRECKENRIDGE PROPERTY                       Opinion delivered by Chief Justice
FUND 2016, LLC, Appellee                    Burns, Justices Molberg and
                                            Goldstein participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Breckenridge Property Fund 2016, LLC recover
its costs, if any, of this appeal from appellant Wendell Reese.


Judgment entered September 23, 2022




                                      –3–